Fourth Court of Appeals
                                  San Antonio, Texas
                                        January 25, 2017

                                      No. 04-16-00810-CR

                                          Mario RIOS,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 437th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014CR5416
                        Honorable Lori I. Valenzuela, Judge Presiding


                                         ORDER

       On January 18, 2017, court reporter Linda A. Hernandez filed a notice of late reporter’s
record. The notice states Appellant has not paid the fee for preparing the reporter’s record.
        We ORDER Appellant to provide written proof to this court within TEN DAYS of the
date of this order that the reporter’s record has been requested and either (1) the reporter’s fee
has been paid or arrangements have been made to pay the reporter’s fee, or (2) Appellant is
entitled to appeal without paying the reporter’s fee.
        If Appellant fails to respond as ordered, Appellant’s brief will be due within THIRTY
DAYS of the date of this order, and the court will only consider those issues or points raised in
Appellant’s brief that do not require a reporter’s record for a decision. See TEX. R. APP. P.
37.3(c).



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of January, 2017.
___________________________________
Keith E. Hottle
Clerk of Court